Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 1 of 8 Page ID #:334




    1   DAVID M. MICHAEL, CSBN 74031
        EDWARD M. BURCH, CSBN 255470
    2   LAW OFFICE OF MICHAEL & BURCH, LLP
    3   One Sansome Street, Suite 3500
        San Francisco, CA 94104
    4   Telephone: (415) 946-8996
        Facsimile:   (877) 538-6220
    5   E-mail:      david@michaelburchlaw.com
    6
        Attorneys for Claimant ROBERT SHUMAKE
    7
                                     UNITED STATES DISTRICT COURT
    8
                                    CENTRAL DISTRICT OF CALIFORNIA
    9                                     WESTERN DIVISION

   10
        UNITED STATES OF AMERICA,                                No. CV-18-670 SJO (GJSx)
   11
                     Plaintiff,                                  CLAIMANT ROBERT
   12                                                            SHUMAKE’S OPPOSITION TO
        v.
                                                                 MOTION TO STRIKE JUDICIAL
   13
        $148,145.00 IN U.S. CURRENCY,                            CLAIM
   14
                 Defendant.                                      Date: 26 November 2018
   15                                                            Time: 10:00 a.m.
        ______________________________________/
   16   ROBERT SHUMAKE,                                          Dept: 10C
                                                                       Hon. S. James Otero
   17            Claimant.
   18   ______________________________________/

   19
                The government, in its Amended Motion to Strike (Doc. 54, filed 10/25/18), is wrong in
   20
        two fundamental respects, as will be shown here. First, it misrepresents the contents and
   21
        allegations in Shumate’s administrative claim in which, contrary to the government’s allegations,
   22
        Shumate NEVER alleged that IHRC was the “owner” of the defendant currency. Second, the
   23
        government ignores the clear statutory and judicial distinction made between an administrative
   24
        claim and a judicial claim, a distinction relevant to this Court’s determination here.1
   25
   26
        1
          Although Rule LR 7-9 of the Local Rules provides that an opposition to the government’s
   27   Motion to Strike is normally due 21 days after the filing of the motion, which allowed Claimant
        to file his opposition on 15 November 2018, eight days from 11/07/2018 (today), this Court, in
   28
        its 10:46 a.m. Scheduling Notice of 11/07/2018 (today), has now required Claimant to file his
        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                           1
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 2 of 8 Page ID #:335




    1   1.      Administrative Claims And Judicial Claims Are Separate And Distinct From Each
                Other
    2
    3           In rem civil forfeiture actions arise out of a federal statute, 18 U.S.C. § 981, and are

    4   therefore governed by 18 U.S.C. § 983 and the Supplemental Rules for Admiralty or Maritime

    5   Claims and Asset Forfeiture Actions (the "Supplemental Rules"). In both administrative

    6   proceedings and judicial proceedings, at least one claim is required to be filed to pursue the

    7   return of seized property. An examination of the relevant authority shows that there is no dispute

    8   that administrative claims are unique and distinct from judicial claims.

    9           A party seeking to challenge the administrative forfeiture of seized property must serve

   10   an administrative claim with the seizing agency within the deadline set forth in the notice of

   11   seizure or, if the party did not receive a notice letter and was not known to the government, then

   12   no later than thirty days after the final newspaper publication of the notice of seizure. See 18

   13   U.S.C. § 983(a)(2)(B). A claim “need not be made in any particular form” and need only

   14   identify, under oath, (1) the property being claimed, and (2) the claimant's interest in that

   15   property. 18 U.S.C. § 983(a)(2)(C). Any person may serve an administrative claim 18 U.S.C. §

   16   983(a)(2)(E). By doing so, that forces that agency to lose jurisdiction over the property and

   17   requires it to refer the matter to the United States Attorney in the judicial district where the

   18   property was seized for the initiation of judicial forfeiture proceedings.

   19           Not later than 90 days after a claim has been filed, the Government shall file a
                complaint for forfeiture in the manner set forth in the Supplemental Rules for
   20           Certain Admiralty and Maritime Claims or return the property pending the filing
                of a complaint, except that a court in the district in which the complaint will be
   21           filed may extend the period for filing a complaint for good cause shown or upon
   22           agreement of the parties.

   23   18 U.S.C. § 983(a)(3)(A).
   24
   25
   26
        opposition by 11/08/2018 at 8:00 a.m., which allowed Claimant exactly 21 hours and 14
   27   minutes from that order to prepare and file his opposition. Whether or not there is an inherent
        unfairness in such an order, Claimant has no choice but to now comply with it. Lucky for the
   28
        government, as the new order states, it now has 4 days to file its reply.
        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                              2
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 3 of 8 Page ID #:336




    1           But, the filing of an administrative claim is distinct from the filing of a judicial claim and
    2   does not limit who may file a judicial claim nor what interest may be asserted. See, United
    3   States v. $86,496.00, 2008 U.S. Dist. LEXIS 40847 (D. Ariz. 2008) (collected cases):
    4
                The verified claim requirement in Rule G(5) "is not merely a procedural
    5           technicality[.]" United States v. $ 13,970.00, No. 5:06-CV-386(CAR), 2007
                U.S. Dist. LEXIS 30764, 2007 WL 1231659, at *2 (M.D. Ga. Apr. 26, 2007).
    6           Nor are administrative claims "a substitute for filing a verified claim in the
    7           judicial forfeiture action because summary administrative forfeitures and
                judicial forfeitures are distinct proceedings." United States v. $ 48,000,
    8           No. 06-10952, 2007 U.S. Dist. LEXIS 36632, 2007 WL 1467158, at *3 (E.D.
                La. May 18, 2007). This distinction is important because the party that files
    9
                an administrative claim may not be the only party with an interest in the
   10           property, and the requirement that verified claims be "filed with the
                court notifies all other parties of each claim to the property so that all
   11           interests may properly be resolved." United States v. $ 23,000, 356 F.3d
                157, 166 (1st Cir. 2004); see $ 2,857.00, 754 F.2d at 213 (an administrative
   12
                claim submitted to the DEA "does not fulfill an important function of the
   13           claim requirement of [Rule G(5)] - notifying the court that the claimant is
                entitled, by virtue of his sworn claim to the property, to join the action and be
   14           heard"); United States v. $ 50,200, 76 F. Supp. 2d 1247, 1252 (D. Wyo.
   15           1999) ("The administrative claim serves a purpose separate and apart
                from the claim filed in a judicial proceeding."). . . . . .
   16
                United States v. One 1990 Mercedes Benz, 926 F. Supp. 1, 4 (D.D.C. 1996) ("[A]
   17           claim submitted during the course of the administrative forfeiture proceedings
                does not satisfy the verified claim obligation of [Rule G(5)].").
   18
   19
        2008 Dist. LEXIS 40847, at *4-*5 (emphasis added)
   20
                Pursuant to 18 U.S.C. § 983(a)(3)(A), the government timely filed its judicial Complaint
   21
        for Forfeiture on 26 January 2018 (Doc. 1). Following some litigation, Claimant Robert
   22
        Shumake, timely filed his judicial Verified Claim, asserting “an ownership and possessory
   23
        interest in, and the right to exercise dominion and control over, all of the defendant property”.
   24
        (Doc. 38, filed 08/06/18).
   25
        2.      Shumake’s Administrative Claim is Not in Conflict With His Judicial Claim and His
   26           Other Representations In the Case
   27           In its Motion to Strike, the government represents that “[p]reviously in this case, under
   28   penalty of perjury, Shumake personally signed and submitted a claim on behalf of IHRC that to
        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                              3
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 4 of 8 Page ID #:337




    1   the best of his knowledge and belief, IHRC is the true owner of the defendant currency.” Motion
    2   at 6:12-15. (emphasis added), attaching its Exhibit 1. This representation is not true in many
    3   respects.2
    4           First, the “in this case” claim the government is referring to cannot be the administrative
    5   claim that Shumake served on the administrative agency because, in the claim that Shumake
    6   served “in this case”, his judicial claim, he represented himself as the owner of the defendant
    7   currency. Doc. 38.     A previously served document on an administrative agency is not a claim
    8   submitted “in this case”.
    9           Second, putting aside the government’s confusing language, even in the administrative
   10   claim, Shumake did not represent that IHRC was the “owner” of the defendant property. In
   11   fact, Shumake, in the administrative claim, did not identify what interest IHRC had in the
   12   property, which could include a possessory or beneficial or other interest other than owner. 3
   13   Since the defendant property was in a diplomatic pouch related to IHRC, it makes sense that
   14   IHRC had a possessory interest in the defendant currency.
   15           Looking at the administrative Seized Asset Claim Form more closely, the first section
   16   only asks Shumake to identify his contact information. Shumake correctly states that he is
   17   “Robert Shumake on behalf of the International Human Rights Commission” (IHRC). This is
   18   not a disputed fact nor an allegation that IHRC is the “owner” of the defendant funds.
   19           The next relevant section asks the claimant to “[l]ist all assets you are claiming” and
   20   “[s]tate your interest in each asset listed and explain why you believe the property belongs to
   21   you”. Shumake identifies the defendant property and states that the defendant property
   22   represents “charitable donations given to support the International Human Rights Commission.”
   23
   24   2
          Although the government also filed an Exhibit 1 with its initial Motion to Strike, it failed to
        include that exhibit with its Amended Motion. To ensure that the exhibit is properly before the
   25   Court, Claimant also files herewith the same document as Exhibit 1 to this pleading.
        3
   26     It is worth noting here that the administrative claim form that Shumake used was the form
        created and provided by the administrative agency, itself, requesting that information be stated in
   27   discrete boxes. Any ambiguity that may have emanated from the design of that form certainly
        cannot be used against Shumake or interpreted in a way that defeats his right to be heard in this
   28
        judicial proceeding.
        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                           4
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 5 of 8 Page ID #:338




    1           Shumake DOES NOT, in the administrative claim, state whether or not he is the present
    2   owner of the property or whether IHRC has an ownership interest or beneficial or possessory
    3   interest in the property at the time of the seizure. In fact, the facts of the case support that IHRC
    4   had a possessory interest in the defendant currency since the funds were contained in an IHRC
    5   diplomatic pouch.
    6           Federal case law indicates that a possessory interest is sufficient to confer standing on a
    7   forfeiture claimant. See, United States v. 1977 Porsche Carrera, 946 F.2d 30, 33 (5th Cir. 1991)
    8   (standing derived from possessory interest of legal or equitable nature in seized item); United
    9   States v. $ 260,242.00 United States Currency, 919 F.2d 686, 687-88 (11th Cir. 1990)
   10   (possessory interest constitutionally sufficient for claims in forfeiture actions); Currency
   11   $267,961.07, 916 F.2d at 1107 ("property interest less than ownership, such as a possessory
   12   interest, is sufficient to create standing"); United States v. One 1985 Cadillac Seville, 866 F.2d
   13   1142, 1148 (9th Cir. 1989) (in order to grant standing, claimant's property interest must at least
   14   be of a possessory nature).
   15           In United States v. 1982 Sanger 24' Spectra Boat, the Ninth Circuit cited a United States
   16   Supreme Court opinion as authority for the rule that "it is not necessary … that a claimant under
   17   the forfeiture statute allege ownership. A lessor property interest such as possession creates
   18   standing." 738 F.2d 1043, 1046 (9th Cir. 1984) (citing United States v. Jacobsen, 466 U.S. 109,
   19   104 S. Ct. 1652, 80 L. Ed. 2d 85 (1984)). In Jacobsen, the Supreme Court decided that a Fourth
   20   Amendment seizure of property occurs "when there is some meaningful interference with an
   21   individual's possessory interest in that property." 466 U.S. at 113, 104 S. Ct. at 1656, 80 L. Ed.
   22   2d at 94.
   23       In addition, the law is clear that a "person" includes any individual or entity capable of
   24   holding a legal or beneficial interest in property. 18 U.S.C. § 1961(3) (emphasis added). See,
   25   also, Wailes v. Davies, 158 F. 667*, (1907) (D Nev.), the court holding that work done by one of
   26   the stockholders on the mines was sufficient to protect those claims from forfeiture and
   27   relocation, because the stockholder had a beneficial interest in protecting the corporate property.
   28

        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                                 5
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 6 of 8 Page ID #:339




    1           Just because Shumake is making an administrative claim on behalf of IHRC does NOT
    2   mean that he is claiming that IHRC is the “owner’ of the defendant currency, as opposed to a
    3   possessory or beneficial interest. And, it would be improper for this Court to interpret any
    4   ambiguous statement in a government form against Shumake without running afoul of the strict
    5   mandates of the courts as to how to interpret ambiguities in forfeiture cases, which are disfavored
    6   in any event and where courts are required to let such cases be decided on the merits.
    7           “Because forfeitures are disfavored, see United States v. One Ford Coach, 307
    8           U.S. 219, 226, 83 L. Ed. 1249, 59 S. Ct. 861 (1939), forfeiture laws and their
                notice provisions are ‘strictly construed . . . against the government,’ [ ] ”
    9
   10
        U.S. v. Ritchie, 342 F.3d 903, 910-911 (9th Cir. 2003) (emphasis added).
   11
        3.      Shumake’s Further Representations In This Case Show That He Is Alleging His
   12           Ownership of The Defendant Currency and That IHRC Only Has a Beneficial
                Interest If Any
   13
   14           In this case, Shumake expands on both his interest and IHRC’s interest in the defendant

   15   property, with an explanation that is NOT inconsistent with his administrative claim. First,

   16   Shumake alleges an ownership interest in his judicial claim (Doc, 38, filed 08/06/18), thus

   17   satisfying the verified judicial claim obligations of Rule G(5). See, United States v. One 1990

   18   Mercedes Benz, 926 F. Supp. 1, 4 (D.D.C. 1996) ("[A] claim submitted during the course of the

   19   administrative forfeiture proceedings does not satisfy the verified claim obligation of [Rule

   20   G(5)].")

   21           Second, in his Answer to Complaint (Doc. 40, filed 08/10/18), Shumake “admits that

   22   Daniel Flint was representing Claimant [Shumake] and carrying the defendant currency on

   23   Claimant’s behalf”. Id, at 4:12-14, an assertion of Claimant’s ownership of the defendant

   24   currency.

   25           Later, in Claimant’s Verified Response to Plaintiff’s Special Interrogatories, served on

   26   the government on 09/24/18, (filed herewith as Exhibit 2), Claimant explains not only his

   27   ownership of the defendant property but also explains his relationship with IHRC as having a

   28   possessory and beneficial interest in the property, consistent with his administrative claim.

        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                            6
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 7 of 8 Page ID #:340




    1           For example, in his Response to Special Interrogatory No. 8, Shumake states that
    2           “the Defendant currency was raised by me from donors who know me personally
    3           for various humanitarian projects in Kenya and Tanzania and being delivered at
                the time of seizure to my office in California by my personal attorney, Daniel
    4           Flint, through diplomatic means. The donors are already known to the
                government because, after the seizure, I sent a letter to counsel for the
    5           government, AUSA John Kucera, identifying each and every donor of the
    6           Defendant currency.”

    7        In his Response to Special Interrogatory No. 18, Shumake states that:
    8
                “at the time of the seizure of the Defendant currency, in addition to other
    9           responsibilities, I was the Deputy Chairman of the IHRC, which had no funds
                available to it at that time. My assignment for the IHRC was to establish an office
   10           in the United States and raise capital for humanitarian projects. My business and
                humanitarian activities were to raise funds for my personal projects, as identified
   11
                in my response to Interrogatory No. 8, projects that the IHRC might have been
   12           identified with, without any ownership interest, once those projects were initiated.
                None of that occurred as a result of the seizure of the Defendant currency.”
   13
                In his Response to Special Interrogatory No. 19, Shumake states that
   14
   15           “the funds were given to me to fund various humanitarian projects with which I
                was and am involved. I solicited the donors personally and funds were donated to
   16           me based on my personal relationship with the donors. Once the funds were
   17           received, they could be deployed to projects for IHRC, including opening an
                office in California as well as other humanitarian projects with which I am
   18           involved. At the time of the seizure of the funds, they were solely owned by me
                and had not yet been distributed to any project on behalf of any entity."
   19
   20   4.      Conclusion
   21           For the foregoing reasons, Claimant requests that this Court deny the government’s
   22   Motion to Strike the claim of Shumake and allow this case to proceed to trial on the merits.
   23
   24                                            Respectfully submitted,
   25   Dated: 7 November 2018
   26                                            s/David M.Michael_________
   27                                            DAVID M. MICHAEL
                                                 Attorney for Claimant ROBERT SHUMAKE
   28

        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                        7
        Case No. CV-18-670 SJO (GJSx)
Case 2:18-cv-00670-SJO-GJS Document 56 Filed 11/07/18 Page 8 of 8 Page ID #:341




    1
                                  CERTIFICATE OF ELECTRONIC SERVICE
    2
    3
                I hereby certify that, on 7 November 2018, I caused to be electronically filed the
    4   foregoing with the clerk of the court by using the CM/ECF system, which will send a notice of
        electronic filing on all ECF-registered counsel by operation of the Court’s electronic filing
    5   system. Parties may access this filing through the Court’s system.
    6
    7
    8                                                             s/David M.Michael_____________
                                                                  DAVID M. MICHAEL
    9
                                                                  Attorney for Potential Claimants
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        Claimant Robert Shumake’s Opposition To Motion To Strike Judicial Claim                         8
        Case No. CV-18-670 SJO (GJSx)
